Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit
No. 05-1799

                  WILLIAM HERNAN BUILES-VASQUEZ,

                                Petitioner,

                                      v.

              ALBERTO R. GONZALES, Attorney General,

                                Respondent.


               PETITION FOR REVIEW OF A DECISION OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                      Lipez, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                and Bowman,* Senior Circuit Judge.



     Jose A. Espinosa on brief for petitioner.
     George B. Henderson, II, Assistant United States Attorney, and
Michael J. Sullivan, United States Attorney, on brief for
respondent.



                              April 17, 2006




     *
      Of the United States Court of Appeals for the Eighth Circuit,
sitting by designation.
                 Per Curiam.    William Hernan Builes-Vasquez (Builes)1, a

native and citizen of Colombia, petitions for review of an order of

the Board of Immigration Appeals (BIA) affirming without opinion an

order of the Immigration Judge (IJ) denying Builes's application for

asylum.2         For the reasons stated below, we deny the petition for

review.

                 Builes entered the United States without a valid entry

document on October 17, 2001, and was placed in removal proceedings

four    days      later.       Builes   filed    an    application    for   asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT), claiming that he had been persecuted in Colombia

based       on   his   political   opinion     and    that   he   feared   continued

persecution if he were forced to return to Colombia.

                 At a hearing before the IJ, Builes, the sole witness,

testified that he managed a farm owned by his father, although both

he and his parents lived elsewhere.             In early 2000, guerilla forces

visited the farm, demanded that a "tax" be paid every six months,

and threatened to slaughter cattle if the "tax" were not paid.

Builes arranged for the farm's foreman, who lived on the premises,




        1
      In his brief, the petitioner is referred to as "Builes" so we
use that name in our opinion.
        2
      Builes does not seek review of the BIA's denial of his
application for withholding of removal and protection under the
Convention Against Torture.

                                         -2-
to pay the "tax" to the guerillas.      The first payment was made in

early 2000, the last in June 2001.

             Builes   further   testified   that   in   July   2001,   a

paramilitary group began threatening his family based on the group's

belief that the Builes family was collaborating with guerilla

forces.   The paramilitaries apparently believed that the "tax"

payments were evidence of the Builes family's support of the

guerilla forces. The paramilitary group's threats involved graffiti

at the family farm and telephone calls to Builes's home warning

against continued collaboration with the guerilla forces.        Builes

reported the threats to local police, but according to Builes,

nothing was done.     Builes testified that after these incidents, he

was "desperate" to leave Colombia because he felt that his life was

in danger.

             In September 2001, Builes traveled to Medellin, Colombia,

to obtain a passport and stayed with family members in that city for

some time.    After receiving a fraudulent passport, Builes traveled

through Colombia to Venezuela, where he purchased an airline ticket

and eventually arrived in the United States on October 17, 2001.

About three months after Builes left Colombia, his father sold the

farm. Builes's parents and younger siblings still live in Colombia.

             The IJ found Builes's testimony regarding the guerilla

and paramilitary incidents credible, as it was consistent both

internally and with country condition reports for Colombia.      The IJ


                                  -3-
also found, however, that (1) Builes's testimony regarding his

fraudulently obtained passport and his travels through Colombia to

Venezuela    and   the   United   States   was   vague   and   inconsistent;

(2) Builes failed to establish that the threats to his family

continued after his father sold the farm; (3) Builes failed to

submit copies of the police reports documenting the threats or

statements from family members corroborating the threats; and (4)

Builes failed to explain why he could not relocate within Colombia

given his previous ability to travel unmolested throughout the

country.    Based on these findings, the IJ concluded that Builes was

not entitled to relief.      The BIA affirmed without opinion.       Builes

then filed this petition for review, arguing that he made the

necessary showing to qualify for asylum.

            When the BIA summarily affirms an IJ's decision, "we

treat the findings and conclusion[s] of the IJ as the Board's."

Herbert v. Ashcroft, 325 F.3d 68, 71 (1st Cir. 2003).               We will

uphold an IJ's determination denying asylum if it is "supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."      INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).     We will reverse only if the evidence presented was so

overwhelming that any reasonable adjudicator would be compelled to

reach the contrary conclusion.        See Olujoke v. Gonzales, 411 F.3d

16, 21 (1st Cir. 2005).




                                    -4-
               "To qualify as persecution, [an alien's] experience must

rise above unpleasantness, harassment, and even basic suffering."

Nelson v. INS, 232 F.3d 258, 263 (1st Cir. 2000).                      Here, the IJ

found "it impossible to conclude . . . that [Builes's] fears of harm

were   so    significant   that    his    departure      from    his   country    was

necessary for him to find safe haven."              We agree.     The graffiti and

telephone threats were not addressed to Builes personally.                    Builes

was    never    directly   confronted        by    the   paramilitary     group    or

threatened with serious harm.        He traveled throughout Colombia free

from harassment.      We cannot conclude that a reasonable factfinder

would have been compelled to find that Builes's experiences amounted

to more than harassment and unpleasantness. The record supports the

IJ's    conclusion     that   Builes      has      failed   to    establish      past

persecution.

               Generally, if an alien establishes past persecution, he

is presumed to have a well-founded fear of future persecution unless

the    INS   proves   otherwise.       See     8   C.F.R.   §    208.13(b)(1)(ii).

Although Builes is not entitled to this presumption, he nevertheless

can establish a well-founded fear of future persecution if he can

show that his fear is "both genuine and objectively reasonable."

Nelson, 232 F.3d at 264 (internal quotations and citations omitted).

The IJ concluded that after Builes's father sold the family farm,

Builes had no "objective reasons to fear harm in his home country"

since the guerilla forces made no further demands for "tax" payments


                                         -5-
and the paramilitary group made no further threats related to his

family's   perceived   collaboration   with   the   guerilla   forces.

Moreover, the IJ found that members of Builes's family continue to

live in Colombia and that there was no evidence that these relatives

have been subjected to threats or physical harm.        Based on the

record in this case, we cannot say that a reasonable factfinder

would be compelled to find that Builes demonstrated a well-founded

fear of future persecution. Accordingly, the finding by the IJ that

Builes failed to establish an objectively reasonable basis to fear

future persecution if he is returned to Colombia must be upheld.

           In sum, we hold that substantial evidence supports the

IJ's conclusion that Builes failed to show either past persecution

or a well-founded fear of future persecution. We therefore deny the

petition for review.




                                -6-